Exhibit 99.1 NEWS Charter Announces Completion of Tender Offers St. Louis, Missouri – February 15, 2012 – Charter Communications, Inc. (NASDAQ: CHTR) (alongwith its subsidiaries, the “Company” or “Charter”) today announced the final results of the previously announced cash tender offers for the Charter Communications Operating, LLC (“Charter Operating”) 8.00% Senior Second Lien Notes due 2012 (“2012 Notes”), the Charter Operating 10.875% Senior Second Lien Notes due 2014 (“2014 Notes”) and the CCH II, LLC (“CCH II”) 13.50% Senior Notes due 2016 (“2016 Notes” and, together with the 2012 Notes and the 2014 Notes, the “Notes”) commenced January 11, 2012 for the outstanding debt securities listed below, at an aggregate purchase price, including the tender premium, up to the amended amount of $1.01 billion (the “Maximum Purchase Price”).The tender offers expired at 11:59 PM EST, on February 14, 2012 (the “Expiration Date”). As of the Expiration Date, approximately $300 million aggregate principal amount of the 2012 Notes, $294 million aggregate principal amount of the 2014 Notes and $334 million aggregate principal amount of the 2016 Notes were validly tendered. The amounts tendered represent approximately 59.87%, 94.25 % and 22.56 % of the outstanding principal amount of the 2012 Notes, 2014 Notes and 2016 Notes, respectively. Charter accepted for payment all of the 2012 Notes, 2014 Notes and 2016 Notes that were validly tendered and not withdrawn by the Expiration Date. Charter paid: - $1,019.40 for each $1,000 principal amount of the 2012 Notes tendered before January 25, 2011 (the “Early Tender Date”), which includes a consent fee of $25.00 per $1,000 principal amount of notes; - $1,068.35 for each $1,000 principal amount of the 2014 Notes tendered before the Early Tender Date, which includes a consent fee of $25.00 per $1,000 principal amount of notes; - $1,155.00 for each $1,000 principal amount of the 2016 Notes tendered before the Early Tender Date, which includes an early tender premium of $25.00 per $1,000 principal amount of notes and 1 - $1,130.00 for each $1,000 principal amount of the 2016 Notes tendered after the Early Tender Date. Holders may obtain copies of the Offer to Purchase from the Information Agent for the tender offers, Global Bondholder Services Corporation, at (212) 430-3774 (collect) and (866) 389-1500 (toll free). Additionally, on February 14, 2012, Charter announced its intention to redeem (the “Redemption”) the remaining outstanding principal amount of Charter Operating’s 2014 Notes of approximately $18 million, as permitted by the terms of the indenture governing the 2014 Notes. Charter intends to consummate the Redemption on March 15, 2012 (the “Redemption Date”). Under the terms of the Redemption, outstanding 2014 Notes will be redeemed at 105.438% of the principal amount thereof, which amount is equal to $1,054.38 per $1,000 principal amount, plus accrued and unpaid interest up to the Redemption Date. Credit Suisse Securities (USA) LLC, Citigroup Global Markets Inc. and UBS Securities LLC served as the Dealer Managers for the tender offer. Questions regarding the tender offer may be directed to Credit Suisse Securities (USA) LLC, Liability Management Group at (800) 820-1653 (toll free) or (212) 325-5912 (collect); Citigroup Global Markets Inc., Liability Management Group at (800) 558-3745 (toll free) or (212) 723-6106 (collect) or UBS Securities LLC at (888) 719-4210 (toll free) or 203-719-4210 (collect). This announcement is not an offer to purchase, or the solicitation of an offer to sell the Notes. ### Contact: Media: Analysts: Anita Lamont
